Citation Nr: 0001069	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for a right knee condition was denied.


FINDINGS OF FACT

The veteran has not presented competent medical evidence that 
he has a current right knee disability.


CONCLUSION OF LAW

The claim for service connection for a right knee condition 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran argues that he has a right knee condition that is 
the result of his active service.  To this end, he testified 
in June 1997 that he injured his right knee and received 
treatment for this condition while in basic training in 1969.  
He further testified that he sought and received private 
treatment for his right knee beginning approximately in 
1978-almost eight years following his discharge from active 
service.  However, the veteran has not presented medical 
evidence demonstrating that he has a current right knee 
disability.  Furthermore, he has not presented medical 
evidence of a nexus between any such right knee disability, 
if existing, and disease or injury during his active service.

The claims file contains no medical records-including 
medical treatment records, examination reports, or medical 
statements or expert opinions-documenting that the veteran 
currently has a right knee disability.  The Board notes that 
the veteran testified in his June 1997 hearing that he had 
received private treatment for his right knee condition, that 
the doctor had written out a statement on his behalf, and 
that the veteran was attempting to collect these records.  
The veteran's representative requested 60 days to obtain and 
submit these records.  The hearing officer agreed.  However, 
the record shows that the veteran or his representative 
neither submitted the private treatment records nor requested 
an extension of time in which to do so.

The veteran has presented his own statements regarding the 
presence of a right knee condition resulting from his active 
service.  However, the record does not show that the veteran 
is a medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
any right knee condition and its etiologic relationship to 
his active service.  Consequently, the veteran's statements 
are credible concerning his subjective complaints and 
history; but they do not constitute competent medical 
evidence for the purposes of establishing a diagnosis of a 
current right knee disability and an etiological relationship 
between any such diagnosed right knee condition and his 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the record does not contain competent medical evidence to 
establish that the veteran has a current diagnosis of a right 
knee disability related to his active service, this claim for 
service connection for a right knee condition is not well-
grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statement of the case, which informed the veteran of the 
reasons his claim had been denied.  In addition, the hearing 
officer advised that the veteran that he needed to submit 
copies of medical records and/or a statement from his private 
treating physician establishing treatment of his right knee 
condition.  Finally, by this decision, the Board informs the 
veteran of the type of evidence needed to make his claim 
well-grounded.  

The Board notes that the veteran's service medical records 
are missing, despite numerous attempts on the part of the RO 
and the National Personnel Records Center (NPRC) to find 
them.  As noted above, the veteran testified before a hearing 
officer at the local RO in June 1997.  At this time, the 
hearing officer requested the veteran provide additional 
information to facilitate locating his service medical 
records.  A review of the claims file shows that the veteran 
submitted NA Form 13055, which the RO then used to request 
the veteran's service medical records and clinical records.  
Unfortunately, NPRC responded in June 1998 that an extensive 
search had failed to locate any service or clinical medical 
records for the veteran.  The Board observes, however, that 
for the purposes of well-grounding his claim, the veteran's 
testimony that he injured his right knee while on active 
service is sufficient.  As explained above, the Board has 
found the veteran's claim not well grounded on other grounds.


ORDER

Service connection for a right knee condition is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

